 1                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
 9                   United States District Court
10                   Central District of California
11
     SUSAN SCHOEPP,                   Case № 2:16-CV-02253-ODW-FFM
12
13           Plaintiff,               ORDER OF DISMISSAL WITH
14                                    PREJUDICE
             v.
15
16   MCKESSON CORPORATION, A
17
     CORPORATION; AND ELI LILLY AND
     COMPANY, A CORPORATION; AND
18   DOES 1 THROUGH 100, INCLUSIVE,
19
             Defendants.
20
21
22
23
24
25
26
27
28
 1         The Court, having considered the parties’ Joint Stipulation of Dismissal with
 2   Prejudice (ECF No. 62) pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil
 3   Procedure, hereby DISMISSES WITH PREJUDICE the entire action, including
 4   Plaintiff’s Complaint, any and all claims and counterclaims which were or could have
 5   been asserted by the parties in the above-entitled action. Each party shall bear its own
 6
     costs and attorneys’ fees. The Court VACATES all dates and deadlines. The Clerk
 7
     of the Court shall close the case.
 8
 9
           IT IS SO ORDERED.
10
11
           November 8, 2018
12
13
                                   ____________________________________
14                                          OTIS D. WRIGHT, II
15                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                2
